NEWMAN, District Judge.
In admitting to naturalization the petitioner, Costa George Najour, I wish to say this: Although the term “free white person” is used in the statutes (Rev. St. § 2169 [U. S. Comp. St. 1901, p. 1333]), this expression, I think, refers to race, rather than to color, and fair or dark complexion should not be allowed to control, provided the person seeking naturalization comes within the classification of the white or Caucasian race, and I consider the Syrians as belonging to what we recognize, and what the world recognizes, as the white race. The applicant comes from Mt. Lebanon, near Beirut. He is not particularly dark, and has none of the characteristics or appearance of the Mongolian race, but, so far as I can see and judge, has the appearance and characteristics of the Caucasian race.
Quite a recent work, which I have before me now, “The World’s People,” by Dr. A. PI. Keane, classifies, without question or qualification in any way, Syrians as a part of the Caucasian or white race, and this they are, so far as my knowledge and information goes. Dr. Keane divides the world’s people into four classes, the “Negro or black,' in the Sudan, South Africa, and Oceania (Australasia); Mongol or yellow, in Central, North, and East Asia; Amerinds (red or brown), in the New World; and Caucasians (white and also dark), in North Africa, Europe, Irania, India, Western Asia, and Polynesia.” Discussing the various nationalities and subdivisions of these four general di*736visions, be unhesitatingly places the Syrians in the Caucasian or white division.
The Assistant United States Attorney, representing the government, objecting to the naturalization of Najour, seems to attach some importance to the fact that the applicant was born within the dominions of Turkey, and was heretofore a subject of the Sultan of Turkey. I do not think this should cut any figure in the matter. If it did, the extension of the Turkish Empire over, people unquestionably of the white race would deprive them of the privilege of naturalization.
In my opinion the applicant belongs to the white race within the meaning of the statute, and the other requisites existing after careful examination, he is clearly entitled to naturalization.